                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



JOHN PHILIP STIRLING,                                  Case No. 3:20-cv-712-SI

                Plaintiff-Petitioner,                  ORDER GRANTING PARTIAL
                                                       INTERIM RELIEF
       v.

JOSIAS SALAZAR, WARDEN,
FCI SHERIDAN,

                Defendant-Respondent.


Lisa Hay, Federal Public Defender, FEDERAL PUBLIC DEFENDER’S OFFICE, 101 SW Main Street,
Suite 1700, Portland, OR 97240. Of Attorneys for Plaintiff-Petitioner.

Billy J. Williams, United States Attorney, and Jared D. Hager, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, 1000 SW Third Ave., Suite 600, Portland, OR 97204.
Of Attorneys for Defendant-Respondent.

Michael H. Simon, District Judge.

       By stipulation of the parties, it is hereby ordered that, until further stipulation of the

parties or order of the Court, Defendant-Respondent Josias Salazar, in his official capacity as

Warden of the Federal Correctional Institution at Sheridan, Oregon (“FCI Sheridan”), (1) shall

not transfer Plaintiff-Petitioner John Philip Stirling (“Stirling”) from FCI Sheridan before

July 28, 2020; and (2) even after July 28, 2020, shall not transfer Stirling from FCI Sheridan




PAGE 1 – ORDER GRANTING PARTIAL INTERIM RELIEF
without providing at least seven calendar days’ notice to both the Federal Public Defender and

the Court.

       IT IS SO ORDERED.

       DATED this 8th day of July, 2020.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 2 – ORDER GRANTING PARTIAL INTERIM RELIEF
